Title: To Benjamin Franklin from John Paul Jones, 17 November 1780
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear sir
Ariel LOrient Novr. 17th. 1780
Since my unfortunate return here I have not been honored with any Letter from your Excellency which gives me very great concern as I impute your silence to the Bad State of your Health.— Mr. Gourlade has written me two Letters representing that you have blamed me on account of three Articles, the Slops, Shot, and Medicines charged in the Accts. of Gourlade & Moylan against the United States.
If these Gentlemen had explained to you the true circumstances I apprehend you would not have thought my conduct much to Blame.— The Slops (except the Soldiers Clothing and the Bedding) were Ordered for the Alliance, and there were near 400 Men almost Naked then on Board that Ship.— The Shot was Ordered for the Alliance and was not more than Sufficient for her Armament.— As you had given Orders to follow my proposal for the Embarkation of the Cannon that I had provided for the Bonhomme Richard, and as I thought a complete Chest of Medicine would be as essential to a suitable Ship for these Cannon (which I will own I hoped would be provided for me immediately after my arrival in America) I took the Liberty to desire the Medicin in question might be got ready.
Dr. Bancroft had then departed for Paris, to make an immediate Arrangement for the payment of my Peoples Wages & Prize Money so that I had reason to expect to sail before I could have sent up a proposal on the Subject to you to receive your approbation before the Medicin was prepared: In this perhaps I presumed two far on the Authority your Excellency had given me. Part of the Slops have been served out onboard here, conformable to the instructions of Congress, Account whereof will be duely rendered with the remainder to the Board of Admiralty.— The Shot was taken on Board here, after the departure of the Alliance, merely as Ballast.— The Medicin remains Untouched, and will with the Shot remain at the disposal of the Board of Admiralty.
I shall only say in my justification I have had no other motive than the advancement of the Service.— The Crew on-board here are enlisted to serve America for three Years or during the War. I Shall be again ready for Sea with the Ariel in the course of next Week, and will embrace the first fair Wind Unless I, in the meantime, receive Orders to the Contrary.— With profound respect, and the most Ardent wishes for the recovery of your Health, I am Your Excellencies most Obligd. and most humble Servant
Jno P Jones
His Excellency B. Franklin Esqr. &c &c
 
Notation: J. Paul Jones. L’Orient November 17. 1780
